 



Exhibit 10.60
December 19, 2007
Jeffrey A. Eckmann
Re: Special Severance Benefits and Change of Control Protections
     As consideration for your entering into the Non-Competition, Non-Disclosure
of Confidential Information and Commitment to Provide Assistance Agreement,
attached hereto as Exhibit A and made a part of this document, you will be
eligible for special severance and certain change of control protections from
Reynolds American Inc. (the “Company”), the terms and conditions of which are
set forth below. This agreement will amend and supersede the prior letter
agreement regarding Special Severance Benefits and Change of Control
Protections, dated March 31, 2005, between you and the Company, or an affiliate
of the Company (the “Prior Agreement”) and any other severance agreements
entered into prior to the date hereof.
          In addition, (i) Section 3 of this agreement describes additional
benefits that are payable to you, including those payable under the terms of the
Retention Trust Agreement dated May 13, 1998, as amended, between R.J. Reynolds
Tobacco Holdings, Inc. and Wachovia Bank, N.A. (the “Trust”) and the Offer of
Employment Letter between you and the Company, dated July 29, 2004, as amended
on February 2, 2005 (the “2004 Offer Letter”), (ii) Section 4 of this agreement
amends the Letter Agreement between you and Susan M. Ivey, dated December 2,
2003 (the “2003 Letter Agreement”) and (iii) Section 5 of this agreement further
amends the 2004 Offer Letter.
1. Special Severance Benefits.

  (a)   If, during the course of your employment with the Company or any of its
affiliates, you incur a Separation from Service other than by the Company or any
of its affiliates for Cause, you will receive:

  (i)   An amount equal to two (2) years’ pay (defined as base pay and target
bonus at the time of your Termination Date (as defined below)), payable as
follows:

  (A)   If your Termination Date occurs prior to January 1, 2010, such amount
shall be paid in cash to you in equal monthly installments (or more frequent
installments as determined by the Company) over the Severance Period (as defined
below) commencing on the last day of the month after the sixtieth (60th)

 



--------------------------------------------------------------------------------



 



      calendar day following the Termination Date (the “Payment Date”); or

  (B)   If your Termination Date occurs on or after January 1, 2010, such amount
shall be paid in cash to you in a single lump sum on your Payment Date.

      For purposes of this agreement, (x) “Termination Date” means the date on
which you incur a Separation from Service in accordance with this Section
1(a)(i) and (y) “Severance Period” means the three (3) year period following
your Termination Date. A “Separation from Service” shall be deemed to have
occurred on the date on which the level of bona fide services reasonably
anticipated to be performed by you is forty-five percent (45%) or less of the
average level of bona fide services performed by you during the immediately
preceding thirty-six (36) month period (or your full period of service if you
have been providing services for less than thirty-six (36) months).     (ii)  
An amount equal to the matching contributions and/or retirement enhancement
contributions, if any, that would be contributed by the Company on your behalf
under the Company’s qualified defined contribution plan (the “CIP”) and
nonqualified defined contribution benefit plans assuming that (A) you had
continued to be employed as an active participant in the CIP throughout the
Severance Period, (B) your pay was equal to the amount determined in Section
1(a)(i) above and (C) you contributed in an amount that would have provided for
the maximum matching contributions during the Severance Period (without regard
to any amendment to the CIP made subsequent to your Termination Date which
reduces the matching contributions and/or retirement enhancement contributions
thereunder). The benefit described in this Section 1(a)(ii) shall be paid in
cash to you in a single lump sum on your Payment Date.     (iii)   If you are
eligible to participate in the Company’s defined benefit pension plan as of your
Termination Date, an additional pension benefit determined as if your employment
with the Company or an affiliated company had continued throughout the Severance
Period, and calculated as if your base pay and target bonus for such additional
period remained at the level in effect on your Termination Date, which benefit
shall be provided under and paid pursuant to the terms of the Company’s
qualified retirement plans, including the Reynolds American Retirement Plan,
Reynolds American Supplemental Benefits Plan, Reynolds American Additional
Benefits Plan, Retirement Plan for Salaried Employees of Brown & Williamson
Tobacco Corporation, and Supplemental Pension Plan for Executive of Brown &
Williamson Tobacco Corporation to the extent permitted thereunder or under a
nonqualified plan established and maintained by the Company or an affiliated
company.

-2-



--------------------------------------------------------------------------------



 



  (iv)   Continuation of the coverage of you (and where applicable, your
eligible dependents) under the Company’s medical, life, dental and vision
insurance benefit plans until the end of the month in which your Severance
Period ends, at the same cost structure as active employees; provided, however,
that following your Termination Date you will be covered by the fully insured
medical, dental and vision plans maintained by the Company. Your required
payments, if any, towards the cost for such continuation coverage shall be made
on an after-tax basis.     (v)   If you are eligible for retiree health and life
insurance coverage on your Termination Date, additional age and service credit
towards eligibility for retiree health and life insurance coverage determined as
if your employment with the Company or an affiliated company had continued
throughout the Severance Period.     (vi)   If you participate in an executive
supplemental payment plan on your Termination Date, you will continue to receive
the annual executive supplemental payment that you were entitled to receive on
your Termination Date until the end of your Severance Period. Such annual
payment shall be made (A) in January of each year of the Severance Period if
your Termination Date occurs prior to January 1, 2010, or (B) in a single lump
sum on your Payment Date if your Termination Date occurs on or after January 1,
2010.     (vii)   If you are eligible to participate in the Company’s MedSave
Plan as of your Termination Date, an amount equal to the contributions that
would have been credited as Company contributions to your notional account under
the MedSave Plan assuming that (A) you had continued to be employed as an active
participant in the MedSave Plan throughout the Severance Period and (B) the
Company had credited your notional account thereunder with the maximum amount of
matching contributions each year during the Severance Period, shall be paid in
cash to you in a single lump sum on your Payment Date.     (viii)   If you
actively participate in any of the Company’s voluntary, employee pay-all plans
or programs on your Termination Date, you may continue to participate in such
plan or program, pursuant to the terms and conditions set forth therein, until
the end of your Severance Period.     (ix)   These special severance benefits
replace any compensation or benefits under the Reynolds American Salary and
Benefits Continuation Program (“SBC”). It is intended that you will not receive
any less pay or benefits than provided under the SBC; provided, however, that
any payment or benefit provided under this Section 1(a) is conditioned upon your
execution of the release described in Section 6(a) and the expiration of any
applicable revocation period occurring on or before your Payment Date. In the
event that you do not execute the release described in Section 6(a),

-3-



--------------------------------------------------------------------------------



 



      you will not be entitled to any benefits under this agreement and will be
entitled only to those benefits provided under the SBC.

  (x)   If you should die during your Severance Period, any cash amounts under
this Section 1(a) that remain unpaid as of the date of your death shall be paid
in cash to your estate in a single lump sum within ninety (90) days following
the date of your death, provided that your estate shall not have the right to
designate the payment date.

  (b)   For purposes of this agreement, “Cause” means the occurrence of any one
or more of the following : (i) your criminal conduct; (ii) your deliberate and
continual refusal to perform employment duties on substantially a full time
basis; (iii) your deliberate and continual refusal to act in accordance with any
specific lawful instructions of an authorized officer or employee more senior
than you or a majority of the Board of Directors of the Company; or (iv) your
deliberate misconduct which could be materially damaging to the Company or any
of its business operations without a reasonable good faith belief by you that
such conduct was in the best interests of the Company. A termination of
employment shall not be deemed for Cause hereunder unless the senior human
resources executive of the Company (or the Chief Executive Officer of the
Company, in the case of the termination of employment of the senior human
resources executive of the Company) shall confirm that any such termination of
employment is for Cause. Any voluntary termination of employment by you in
anticipation of an involuntary termination of employment for Cause shall be
deemed to be a termination of employment for Cause.     (c)   Notwithstanding
any provision to the contrary contained herein, in the event that you are deemed
to be a “specified employee” on your Termination Date, determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder ((“Section 409A”) and (the “Code”), respectively), and if any portion
of the payments or benefits to be received by you upon separation from service
would constitute a “deferral of compensation” subject to Section 409A, then to
the extent necessary to comply with Section 409A, amounts that would otherwise
be payable pursuant to this agreement during the six-month period immediately
following your Termination Date and benefits that would otherwise be provided
pursuant to this agreement during the six-month period immediately following
your Termination Date will instead be paid or made available on the earlier of
(i) within ten (10) days following the first business day of the seventh month
after your Termination Date, provided that you shall not have the right to
designate the payment date; or (ii) your death.     (d)   For purposes of this
agreement, “General Good Reason” means the occurrence of one (1) or more of the
following events:

  (i)   the total amount of your base salary and targeted awards under the
Company’s Long-Term Incentive Plan (the “ LTIP”) and the Company’s

-4-



--------------------------------------------------------------------------------



 



      Annual Incentive Award Plan (the “AIAP”), or successor plans, is at any
time reduced by more than twenty percent (20%) without your consent; provided,
however, that nothing herein will be construed to guarantee your target award if
performance is below target;

  (ii)   your responsibilities are substantially reduced in importance without
your consent; or     (iii)   you are at any time required as a condition of
continued employment to become based at any office or location more than the
minimum number of miles required by the Internal Revenue Service for you to
claim a moving expense deduction, from your then current place of employment
without your consent, except for travel reasonably required in the performance
of your responsibilities.         Unless you provide written notification of
your non-consent to any of the events described in (i), (ii) or (iii) above
within ninety (90) days after the occurrence of any such event, you will be
deemed to have consented to the occurrence of such event or events and no
General Good Reason will exist. If you provide written notice of your
non-consent to any of the events described in (i), (ii) or (iii) above within
ninety (90) days after the occurrence of any such events, your employment by the
Company or any of its affiliates will be deemed to have been terminated for
General Good Reason ninety (90) days after receipt of such written notice by the
Company or any of its affiliates.

  (e)   Each payment and each provision of benefits pursuant to this Section 1
shall be considered a separate payment and not one of a series of payments for
purposes of Section 409A.

2.   Change of Control. In the event of a Change of Control of the Company (as
such Change of Control is defined in the LTIP), or any successor plan, the
following will occur:

  (a)   The Company will hold you harmless from any golden parachute tax imposed
by any federal, state or local taxing authority as a result of any payments made
by the Company or any of its affiliates. In the event that it is determined that
any payment or distribution by the Company or any of its affiliates to or for
you (a “Payment”) would be subject to the excise tax imposed by Section 4999 of
the Code or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then you will be entitled to
receive from the Company or any of its affiliates an additional payment (an
“Excise Tax Adjustment Payment”) in an amount such that after payment by you of
all applicable federal, state and local taxes (computed at the maximum marginal
rates and including any interest or penalties imposed with respect to such
taxes), including any Excise Tax, imposed upon the Excise Tax Adjustment
Payment,

-5-



--------------------------------------------------------------------------------



 



      you retain an amount of the Excise Tax Adjustment Payment equal to the
Excise Tax imposed upon the Payments. You agree to cooperate fully with the
Company and its affiliates in any protester appeal by the Company or any of its
affiliates in the event of the imposition of any golden parachute tax. Such
Excise Tax Adjustment Payment shall be made no later than December 31 of the
year following the year in which you incur the Excise Tax. Any expenses,
including interest and penalties assessed on the Excise Tax described in this
Section 2(a), incurred by you shall be reimbursed promptly after you submit
evidence of the incurrence of such expenses, which reimbursement in no event
will be later than December 31 of the year following the year in which you incur
the expense, provided that in no event will the amount of expenses eligible for
reimbursement in one year affect the amount of expenses to be reimbursed, or
in-kind benefits to be provided, in any other taxable year. Each provision of
reimbursements pursuant to this Section 2(a) shall be considered a separate
payment and not one of a series of payments for purposes of Section 409A.

  (b)   If your employment is terminated without Cause following such Change of
Control, the Company or any of its affiliates will pay to you as incurred all
legal and accounting fees and expenses incurred by you as a result of such
termination (including all such fees and expenses, if any, in seeking to obtain
or enforce any right or benefit provided by any compensation-related plan,
agreement or arrangement of the Company or any of its affiliates), unless your
claim is found by an arbitral tribunal of competent jurisdiction to have been
frivolous. Any such payments shall be made no later than December 31 of the year
following the year in which you incur the expenses, provided that in no event
will the amount of expenses eligible for reimbursement in one year affect the
amount of expenses to be reimbursed, or in-kind benefits to be provided, in any
other taxable year. Each provision of reimbursements pursuant to this Section
2(b) shall be considered a separate payment and not one of a series of payments
for purposes of Section 409A.     (c)   During the 24-month period following a
Change of Control, you will be entitled to terminate your employment for Change
of Control Good Reason and receive the severance benefits set forth in Section 1
of this agreement as if you had incurred a Separation from Service other than
for Cause.     (d)   For purposes of this agreement, “Change of Control Good
Reason” means, without your express written consent, any of the following events
occurring after a Change of Control:

  (i)   a material reduction in your duties, a material diminution in your
position or a material adverse change in your reporting relationship from those
in effect immediately prior to the Change of Control;     (ii)   a reduction in
your pay grade or bonus opportunity as in effect immediately prior to the Change
of Control or as the same may thereafter be increased from time to time during
the term of this agreement;

-6-



--------------------------------------------------------------------------------



 



  (iii)   the failure to continue in effect any compensation plan in which you
participate at the time of the Change of Control, including but not limited to
the LTIP and AIAP, or any substitute plans adopted prior to the Change of
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan providing you with substantially similar benefits) has been
made with respect to such plan in connection with the Change of Control, or the
failure to continue your participation therein on substantially the same basis,
both in terms of the amount of benefits provided and the level of your
participation relative to other participants, as existed at the time of the
Change of Control;     (iv)   the taking of any action which would directly or
indirectly materially reduce any of the benefits to be provided to you under the
retirement or savings plans of the Company or any of its affiliates (unless such
reduction is required by law) or deprive you of any material fringe benefit
enjoyed by you at the time of the Change of Control, or the failure to provide
you with the number of paid vacation days to which you are entitled on the basis
of your employer’s practice with respect to you as in effect at the time of the
Change of Control;     (v)   any material breach by the Company or its
affiliates of any provision of this agreement or any other of your contractual
arrangements with the Company or its affiliates; or     (vi)   requiring you to
be become based at any office or location more than the minimum number of miles
required by the Code for you to claim a moving expense deduction, from the
office or location at which you were based immediately prior to such Change of
Control, except for travel reasonably required in the performance of your
responsibilities.

3.   Additional Benefits. In addition to the special severance benefits and
certain change of control protections described in Sections 1 and 2 of this
agreement, you will be eligible for the following additional benefits:

  (a)   Retention Bonus. If you remain actively employed by the Company or any
of its affiliates until April 30, 2008, you shall receive a lump sum amount
equal to $1,000,000 (the “Retention Bonus”), in accordance with the terms of the
Trust. Subject to the terms of the Trust, including, but not limited to
Appendix A thereto, the Retention Bonus shall be paid in cash to you as soon as
practicable following April 30, 2008, but in no event later than March 15, 2009.
By your signature below, you acknowledge and agree that the payment of your
Retention Bonus is subject to the terms of the Trust.     (b)   Vesting of LTIP
Awards. If, during the course of your employment with the Company or any of its
affiliates, you incur a Separation from Service other than by the Company or any
of its affiliates for Cause, any LTIP award that you received with a performance
period greater than one (1) year shall become

-7-



--------------------------------------------------------------------------------



 



      immediately and fully vested on your Termination Date, if not cancelled
during the relevant performance period due to the Company’s failure to satisfy
any threshold performance requirement, as provided in your 2004 Offer Letter.

  (c)   Retiree Health Coverage. Upon your termination of employment with the
Company and all of its affiliates, you shall be entitled to vested retiree
health coverage under the Brown & Williamson Tobacco Corporation Health Care
Plan for Salaried Employees (the “B&W Plan”) in lieu of the retiree health
benefits generally provided by the Company. By your signature below, you
acknowledge and agree that your retiree health coverage is subject to the terms
of the B&W Plan.

4.   Amendment to 2003 Letter Agreement.

  (a)   Section 3 of your 2003 Letter Agreement is hereby amended in its
entirety to read as follows:

  “3.    The Company will pay you an enhanced pension benefit equal to the
difference between (i) the present value of the pension benefits you would have
received under the B&W defined benefit pension plan and the B&W supplemental
pension plan based on your total pensionable service at B&W and the Company and
the terms of these plans in effect as of the closing, and (ii) the sum of
(A) the present value of your pension benefits, determined as of the Termination
Date, under the qualified and excess plans of B&W and the Company and (B) the
B&W supplemental pension plan liability retained by B&W. Subject to Section 8
below, this enhanced pension benefit will be paid to you on your Payment Date in
a lump sum payment.”         For clarification and restatement, the terms of
your 2003 Letter Agreement and other exhibits attached to this agreement are
incorporated as the terms and agreements between you and the company.
Specifically, your salary at the time you retire from the company will be used
in determining your final pension payment and your pension will be based on
Brown & Williamson’s average performance rating percentage for 2001, 2002, and
2003 as stated in paragraph 3 of your December 2, 2003 Letter Agreement as
attached as Exhibit C.

  (b)   Your 2003 Letter Agreement is hereby amended by adding a new Section 8
to the end thereof, to read as follows:

  “8.    Notwithstanding any provision to the contrary contained herein, in the
event that you are deemed to be a “specified employee” on your Termination Date,
determined pursuant to procedures adopted by the Company in compliance with
Section 409A, and if any portion of the payments or benefits to be received by
you upon separation from service would constitute a “deferral of compensation”
subject to Section 409A,

-8-



--------------------------------------------------------------------------------



 



      then to the extent necessary to comply with Section 409A, amounts that
would otherwise be payable pursuant to this offer letter during the six-month
period immediately following your Termination Date and benefits that would
otherwise be provided pursuant to this offer letter during the six-month period
immediately following your Termination Date will instead be paid or made
available on the earlier of (i) within ten (10) days following the first
business day of the seventh month after your Termination Date, provided that you
shall not have the right to designate the payment date; or (ii) your death.

      To the extent applicable, it is intended that this letter agreement comply
with the provisions of Section 409A. This letter agreement shall be administered
in a manner consistent with this intent. References to Section 409A shall
include any proposed, temporary or final regulation, or any other guidance,
promulgated with respect to such section by the U.S. Department of Treasury or
the Internal Revenue Service.”

  (c)   Except as amended in Sections 4(a) and 4(b) above, your 2003 Letter
Agreement shall remain unchanged and in full force and effect.

5.   Amendment to 2004 Offer Letter.

  (a)   The third paragraph of the Section of your 2004 Offer Letter entitled
“Additional individualized benefits” is replaced by the following paragraphs:  
      “Beginning with the calendar year immediately following the end of your
Severance Period, you will be eligible for reimbursement of tax
preparation/financial planning costs, up to a maximum of $6,000 a year, until
your death. Income will be imputed on this amount, but the company will gross-up
the taxes. Subject to the following paragraph, any such expenses and tax
gross-up payments incurred by you shall be reimbursed promptly after you submit
evidence of the incurrence of such expenses, which reimbursement in no event
will be later than December 31 of the year following the year in which you incur
the expense or pay the tax, as the case may be, provided that in no event will
the amount of expenses eligible for reimbursement in one year affect the amount
of expenses to be reimbursed, or in-kind benefits to be provided, in any other
taxable year. Each provision of reimbursements hereunder shall be considered a
separate payment and not one of a series of payments for purposes of
Section 409A.         Notwithstanding any provision to the contrary contained
herein, in the event that you are deemed to be a “specified employee” on your
Termination Date, determined pursuant to procedures adopted by the Company in
compliance with Section 409A, and if any portion of the payments or benefits to
be received by you upon separation from service would constitute a “deferral of
compensation” subject to Section 409A, then to the extent necessary to comply
with Section 409A, amounts that would otherwise be payable pursuant to this
offer letter during the six-month period immediately following your Termination
Date and

-9-



--------------------------------------------------------------------------------



 



      benefits that would otherwise be provided pursuant to this offer letter
during the six-month period immediately following your Termination Date will
instead be paid or made available on the earlier of (i) within ten (10) days
following the first business day of the seventh month after your Termination
Date, provided that you shall not have the right to designate the payment date;
or (ii) your death.

      To the extent applicable, it is intended that this offer letter comply
with the provisions of Section 409A. This offer letter shall be administered in
a manner consistent with this intent. References to Section 409A shall include
any proposed, temporary or final regulation, or any other guidance, promulgated
with respect to such section by the U.S. Department of Treasury or the Internal
Revenue Service.”     (b)   Except as amended in Section 5(a) above, your 2004
Offer Letter shall remain unchanged and in full force and effect.

6.   Miscellaneous.

  (a)   In further consideration for these special severance and change of
control benefits, and should an involuntary termination of your employment ever
occur, the Company will expect your cooperation in transitioning your
responsibilities, and, prior to the 60th day following your Termination Date,
you will execute a letter containing a release of claims and a reaffirmation of
your Non-Competition, Non-Disclosure of Confidential Information and Commitment
to Provide Assistance Agreement each in a form reasonably satisfactory to the
Company and any period for revocation will have expired.     (b)   You
acknowledge and agree that nothing contained in this agreement obligates the
Company or any one of its affiliates (i) to employ you for any specific term or
(ii) to grant you any short-term or long-term incentive awards under the plans
and programs of the Company or any of its affiliates.     (c)   To the extent
applicable, it is intended that this agreement comply with the provisions of
Section 409A. This agreement shall be administered in a manner consistent with
this intent. References to Section 409A shall include any proposed, temporary or
final regulation, or any other guidance, promulgated with respect to such
section by the U.S. Department of Treasury or the Internal Revenue Service.    
(d)   This agreement may not be modified, amended or waived in any manner other
than by an instrument in writing signed by you and the Company.     (e)   This
agreement, including the Non-Competition, Non-Disclosure of Confidential
Information and Commitment to Provide Assistance Agreement attached hereto as
Exhibit A, shall be governed, controlled and determined in accordance with the
applicable provisions of federal law and, to the extent not preempted by federal
law, the laws of the State of North Carolina, without regard to the conflicts of
law rules of such state.

-10-



--------------------------------------------------------------------------------



 



  (f)   The Company may withhold from any amounts payable under this agreement
all federal, state, city or other taxes as the Company is required to withhold
pursuant to any applicable law, regulation or ruling.     (g)   This agreement
(including the Non-Competition, Non-Disclosure of Confidential Information and
Commitment to Provide Assistance Agreement attached hereto as Exhibit A), the
2004 Offer Letter attached hereto as Exhibit B and the 2003 Letter Agreement
attached hereto as Exhibit C embody the complete agreement and understanding
between you and the Company with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral
(including, without limitation, the Prior Agreement), which may have related to
the subject matter hereof in any way.

     Please indicate your acceptance of the terms of this agreement by signing
this agreement below and returning it to the Company. A copy will be provided to
you.

            REYNOLDS AMERICAN INC.
      By:   /s/ Lisa J. Caldwell                 Its: Senior Vice President
Human Resources     

          Accepted and agreed to as of this 28th day

of December          , 2007
      /s/ Jeffrey A. Eckmann       Jeffrey A. Eckmann           

-11-



--------------------------------------------------------------------------------



 



         

Exhibit A
[Form of Non-Disclosure/Non-Competition Agreement]

-12-



--------------------------------------------------------------------------------



 



Exhibit B
[See Exhibits 10.58 and 10.59 to Form 10-K]

 



--------------------------------------------------------------------------------



 



Exhibit C
December 2, 2003
Dear Jeff:
This is to confirm the terms and conditions of you joining the new company
following the closing of the transaction with RJR.

  1.   Effective at the closing, you would become Executive Vice President
Strategy, Planning & Integration for the new company. Your salary will have to
be approved by the Compensation Committee of the new company. It will be
comparable to other members of the senior team but in no event will the
recommendation be less than $450,000.     2.   You agree to be employed in this
position for the later of two years after the closing or August 31, 2006, at
which time you will retire and receive two years pay as severance, along with
the target annual bonus for two years.     3.   Your pension will be based on
your total pensionable service at B&W and the new company. Your salary at the
time you retire from the new company will be used in determining your final
pension payout. Your qualified plan and excess plan pension payout will be no
less than the pension you would have received under B&W’s plan for the entire
length of your service with B&W and RJR. The bonus portion of your pension will
be paid in accordance with B&W’s Supplemental Pension Plan. Specifically, your
pension will be based on B&W’s average performance rating percentage for 2001,
2002 and 2003.     4.   Any share plans you receive at the new company will vest
at your retirement date.     5.   During this two-year period, you will
participate in all benefit and perquisite programs of the new company on a basis
comparable to other members of the senior management team.     6.   Upon
retirement, you will participate in the benefit and perquisite programs
currently available to you as a Senior Vice President of B&W.

 



--------------------------------------------------------------------------------



 



  7.   In connection with moving to Winston-Salem, you can elect to either
relocate under B&W’s relocation policy or be provided with a company-paid
apartment during this two-year period.

If, for any reason, any provision of this agreement is not fulfilled by the new
company, B&W agrees to make up the difference between what is covered by the new
company and what is provided for in this agreement.

     
/s/ Jeff Eckmann
  /s/ Susan M. Ivey
 
   
Jeff Eckmann
  Susan Ivey
President & Chief Executive Officer
Brown & Williamson Tobacco Corp.

3



--------------------------------------------------------------------------------



 



Note to File
Re: Jeff Eckmann
B&W Pension Benefits
Jeff was employed by Ivey’s (a related BATUS retail company) from November 1,
1988 the June 4, 1990.
It has been agreed and communicated to Jeff that he will receive notional
pension service credits in the B&W non-qualified pension program for the time he
was employed by Ivey’s. The actuarial value of any Ivey’s qualified or
non-qualified pension benefits he has received or will receive will be deducted
from his B&W pension benefits.

              /s/ Henry C. Frick    Date: March 19, 2004  Henry C. Frick     
V.P. Human Resources     

 